      Michael J. Gearin, WSBA # 20982                      Honorable Brian D. Lynch
1     David C. Neu, WSBA # 33143                           Chapter 13
      Brian T. Peterson, WSBA # 42088                      Hearing Location: Courtroom 1, 1717 Pacific
2     K&L GATES LLP                                        Ave, Ste 2100, Tacoma, WA
      925 Fourth Avenue, Suite 2900                        Hearing Date: Friday, June 12, 2019
3     Seattle, WA 98104-1158                               Hearing Time: 1:30 p.m.
      (206) 623-7580                                       Response Date: June 5, 2019
4

5

6

7

8
                                   UNITED STATES BANKRUPTCY COURT
9                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
10
      In re:                                               Case No. 19-41238-BDL
11
      DIANE RENEE ERDMANN                                  DECLARATION OF MARK CALVERT IN
12
                                                           SUPPORT OF MOTION TO CONVERT CASE
13                                   Debtor.               TO CHAPTER 7

14
               Mark Calvert declares as follows:
15
               1.     I am the Chapter 11 Trustee for Northwest Territorial Mint, LLC (“NWTM”) in Case
16
      No 16-11767-CMA, United States Bankruptcy Court for the Western District of Washington.
17
               2.     At the time of its bankruptcy filing, NWTM billed itself as the largest private mint in
18
      the United States. As of April 1, 2016 it had approximately 240 employees located at facilities in six
19
      states. NWTM’s business operations included custom minting of medals and commemorative coins
20
      as well as on-line and walk-in sales of precious metals and coins.
21
               3.     Diane Erdmann, the Debtor herein, is the long-term girlfriend of Ross Hansen, the
22
      owner of NWTM. Since at least 2005, through the date of NWTM’s bankruptcy filing in April,
23
      2016, Diane Erdmann was in charge of NWTM’s vault (the “NWTM Vault”), where her duties
24
      included managing cash and bullion.
25

26
                                                                                           K&L GATES LLP
                                                                                        925 FOURTH AVENUE
                                                                                             SUITE 2900
      DECLARATION OF MARK CALVERT IN SUPPORT OF                                   SEATTLE, WASHINGTON 98104-1158
      MOTION TO CONVERT.- 1                                                          TELEPHONE: (206) 623-7580
      502235334 v1                                                                    FACSIMILE: (206) 623-7022

     Case 19-41238-BDL        Doc 18     Filed 05/09/19     Ent. 05/09/19 14:10:00       Pg. 1 of 4
1              4.    During the period in which Diane Erdmann was in charge of the NWTM Vault, she

2     failed to maintain records that would allow one to track precious metal and other bullion held by

3     NWTM. Given this lack of record keeping, it would have been easy for someone with access to the

4     NWTM Vault to take precious metal.

5              5.    As part of its business, NWTM offered storage services to customers, whereby

6     customers would pay a fee in exchange for NWTM agreeing to store their precious metal in its vault.

7     NWTM also entered into so-called “lease” agreements with certain customers, whereby NWTM was

8     authorized to use customer’s stored precious metal in its minting operations. In return, NWTM was

9     to replace the metal that it used with “like kind” metal, with interest. NWTM was required under the

10    terms of the lease agreements to keep sufficient precious metal inventory on-hand to fulfil its

11    obligations.

12             6.    Following my appointment, I discovered that almost $14 million in precious metal,

13    which should have been held by NWTM, was missing. I concluded that there was more than $13.8

14    million in missing precious metal inventory including approximately $5 million of missing storage

15    inventory, approximately $5.4 million of missing leased metal inventory, approximately $1.1 million

16    of inventory which was the consigned property of a custom metal customer, approximately $540,000

17    of precious metal inventory provided by customers to complete custom orders, and approximately

18    $1.8 million in missing gold which had been sent by a customer to NWTM’s Federal Way,

19    Washington facility in October, 2015 to be exchanged for Canadian gold maple leaf coins.

20             7.    In August, 2012, Bradley Stephen Cohen and Cohen Asset Management Inc.

21    (collectively, “Cohen”) commenced a lawsuit in the United States District Court for the District of

22    Nevada, under case no. 12-01401 (the “Cohen Lawsuit”), naming Ross Hansen and NWTM as

23    defendants, asserting claims for defamation and invasion of privacy. On February 17, 2016, the jury

24    empaneled in the Cohen Lawsuit returned a verdict finding Ross Hansen, NWTM, and the other

25    defendants liable for damages. On March 1, 2016, judgment was entered against Ross Hansen in the

26    amount of $25,500,000.
                                                                                          K&L GATES LLP
                                                                                       925 FOURTH AVENUE
                                                                                            SUITE 2900
      DECLARATION OF MARK CALVERT IN SUPPORT OF                                  SEATTLE, WASHINGTON 98104-1158
      MOTION TO CONVERT.- 2                                                         TELEPHONE: (206) 623-7580
      502235334 v1                                                                   FACSIMILE: (206) 623-7022

     Case 19-41238-BDL        Doc 18     Filed 05/09/19     Ent. 05/09/19 14:10:00      Pg. 2 of 4
1              8.     Cohen obtained a writ of execution in support of his enforcement of the judgment

2     against Ross Hansen and on April 27, 2016 caused the King County Sheriff to seize personal

3     property at Hansen’s residence in Auburn, Washington including coins and bullion, computers,

4     collectibles and paper records (the “Seized Property”). The Seized Property was turned over to me

5     pursuant to court order, and I currently hold it.

6              I declare under the penalty of perjury under the laws of the State of Washington that the

7     foregoing is true and correct to the best of my knowledge.

8                     EXECUTED this 8th day of May, 2019, at Seattle, Washington.

9

10
                                     /s/ Mark Calvert
11                                          Mark Calvert
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                           K&L GATES LLP
                                                                                        925 FOURTH AVENUE
                                                                                             SUITE 2900
      DECLARATION OF MARK CALVERT IN SUPPORT OF                                   SEATTLE, WASHINGTON 98104-1158
      MOTION TO CONVERT.- 3                                                          TELEPHONE: (206) 623-7580
      502235334 v1                                                                    FACSIMILE: (206) 623-7022

     Case 19-41238-BDL         Doc 18     Filed 05/09/19     Ent. 05/09/19 14:10:00      Pg. 3 of 4
                                        CERTIFICATE OF SERVICE
1
               The undersigned declares as follows:
2
              That she is a paralegal in the law firm of K&L Gates LLP, and on May 9, 2019, she caused
3     the foregoing document to be filed electronically through the CM/ECF system which caused
      Registered Participants to be served by electronic means, as fully reflected on the Notice of
4     Electronic Filing.
5             Also on May 9, 2019, she caused the foregoing document to be placed in the mail to the
      Parties at the addresses listed below:
6
               Diane Renee Erdmann
7              PO Box 4024
               Federal Way, WA 98063
8
              I declare under penalty of perjury under the laws of the State of Washington and the United
9     States that the foregoing is true and correct.
10             Executed on the 9th day of May, 2019 at Seattle, Washington.
11
                                                          /s/ Denise A. Lentz
12                                                        Denise A. Lentz
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                         K&L GATES LLP
                                                                                      925 FOURTH AVENUE
                                                                                           SUITE 2900
      DECLARATION OF MARK CALVERT IN SUPPORT OF                                 SEATTLE, WASHINGTON 98104-1158
      MOTION TO CONVERT.- 4                                                        TELEPHONE: (206) 623-7580
      502235334 v1                                                                  FACSIMILE: (206) 623-7022

     Case 19-41238-BDL        Doc 18     Filed 05/09/19    Ent. 05/09/19 14:10:00      Pg. 4 of 4
